Case 2:19-cv-03698-JLS-AGR Document 24 Filed 05/26/20 Page 1 of 2 Page ID #:1563



   1
   2
   3
   4
   5
   6
   7
   8                     IN THE UNITED STATES DISTRICT COURT
   9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11
  12                                              No. CV 19-3698-JLS (AGR)
       DEMETRIUS PICKENS,
  13                                             ORDER ACCEPTING FINDINGS
                                     Petitioner, AND RECOMMENDATION OF
  14                                             UNITED STATES MAGISTRATE
                   v.                            JUDGE
  15
  16   RAYMOND MADDEN, Warden,
  17                              Respondent.
  18
  19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
  20   including the magistrate judge’s Report and Recommendation. No objections to

  21   the Report have been filed. The Court accepts the findings and recommendation

  22   of the Magistrate Judge.

  23         IT IS ORDERED that Respondent’s motion to dismiss is GRANTED IN
       PART AND DENIED IN PART as follows: Grounds One and Three are deemed
  24
       unexhausted and Respondent’s motion is granted to that limited extent.
  25
             After the Report was issued, Petitioner filed a motion to stay this action
  26
       while he files a state habeas petition before the California Supreme Court to
  27
  28
Case 2:19-cv-03698-JLS-AGR Document 24 Filed 05/26/20 Page 2 of 2 Page ID #:1564



   1   exhaust Grounds One and Three. (Dkt. No. 21.) This matter is referred back to
   2   the Magistrate Judge for further proceedings.
   3
   4
   5
       Dated: May 26, 2020          ___________________________________
   6                                        JOSEPHINE L. STATON
   7                                    UNITED STATES DISTRICT JUDGE

   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
